Citation Nr: 1233736	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  97-23 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a bilateral eye disability, to include photophobia, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected disabilities.

6.  Entitlement to an increased (compensable) rating for a history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerve.

7.  Entitlement to an increased (compensable) rating for a history of stress fractures or shin splints with probable neuropathy of the left tibial nerve.

8.  Entitlement to an increased (compensable) rating for residuals of back lipomas.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1986.  She received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from March 1997 and March 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, California and Portland, Oregon.  In the March 1997 decision, the RO denied entitlement to service connection for migraine headaches and denied entitlement to increased (compensable) ratings for bilateral stress fractures or shin splints with probable neuropathy and residuals of back lipomas.  In the March 2000 decision, the RO denied entitlement to service connection for a left hip disability, depression, PTSD, photophobia, and a stomach disability.

The RO in Los Angeles, California currently has jurisdiction over the Veteran's claims.

In her July 1997 and January 2008 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  She subsequently withdrew her hearing requests.

In June 1998, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with her claims folder.

In September 2007, the Board remanded these matters to schedule the Veteran for her requested Travel Board hearing and for issuance of a statement of the case pertaining to the left hip, psychiatric, eye, and gastrointestinal issues listed above.

In July 2010, the Board granted the Veteran's petition to reopen the claim of service connection for a left hip disability and remanded the underlying claim as well as the other issues on appeal for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a low back disability and the Board had remanded that issue in July 2010 for further development.  In April 2012, the Appeals Management Center (AMC) granted service connection for that disability, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for psychiatric, bilateral eye, and gastrointestinal disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reported headaches in service and there is post-service continuity of symptomatology demonstrating a nexus between the current headache disability and the in-service headaches.

2.  The Veteran does not have a current left hip disability.

3.  The Veteran's history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerve is manifested by moderate neuralgia of the internal popliteal nerve prior to August 6, 2010.

4.  The history of stress fractures or shin splints with probable neuropathy of the left tibial nerve is manifested by moderate neuralgia of the internal popliteal nerve prior to August 6, 2010 and mild neuralgia of the internal popliteal nerve since that date.

5.  The residuals of back lipomas are manifested by a back scar with a maximum size of 4 by 0.5 centimeters that is associated with excision of a lipoma, is superficial, is not poorly nourished, is not associated with repeated ulceration, is not unstable, tender, or painful, and does not cause any limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability are met.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).

2.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for an increased 20 percent rating, prior to August 6, 2010, for a history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerve have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8524, 8724 (2011).

4.  The criteria for an increased, 20 percent, rating prior to August 6, 2010; and an increased, 10 percent, rating since that date for a history of stress fractures or shin splints with probable neuropathy of the left tibial nerve have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8524, 8724.

5.  The criteria for an increased (compensable) rating for residuals of back lipomas have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7805 (1996, 2003, 2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim of service connection for a headache disability, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

With regard to the claims of service connection for a left hip disability and of increased ratings for a history of stress fractures or shin splints with probable neuropathy and residuals of back lipomas, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in April 2001 and February 2006, the RO notified the Veteran of the evidence needed to substantiate her claims of service connection for a left hip disability and for increased ratings for a history of stress fractures or shin splints with probable neuropathy and residuals of back lipomas.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a Veteran.  She was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claims, in a March 2006 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The February 2006 letter told the Veteran that evidence of worsening could substantiate the increased rating claims.  She was notified in the March 2006 letter that medical or lay evidence could be submitted to substantiate her increased rating claims and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which her disabilities had worsened.  

The March 2006 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the April 2001 and February and March 2006 letters were sent after the initial adjudication of the Veteran's claims.  This timing deficiency was cured by readjudication of the claims in January 2003 and September 2006 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's June 1998 hearing, the hearing officer identified the issues on appeal at that time (including entitlement to increased (compensable) ratings for a history of stress fractures or shin splints with probable neuropathy and residuals of back lipomas) and asked the Veteran about any treatment for these disabilities as well as the symptoms associated with the disabilities.  Further, the Veteran provided testimony as to the symptoms of her disabilities, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, she was afforded VA examinations for a left hip disability, a history of stress fractures or shin splints with probable neuropathy, and residuals of back lipomas.

In its July 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to attempt to obtain any private medical records pertaining to treatment received following the Veteran's reported 1994 motor vehicle accident and to schedule her for VA examinations to determine the nature of any current left hip disability and the severity of the service-connected history of stress fractures or shin splints with probable neuropathy and residuals of back lipomas.  

In a July 2010 letter, the Veteran was asked to identify any outstanding private treatment records pertaining to treatment received following her reported 1994 motor vehicle accident and to complete the appropriate release forms so as to allow VA to obtain any such records.  The Veteran did not specifically respond to this letter.  Further, she was afforded VA examinations for a left hip disability, a history of stress fractures or shin splints with probable neuropathy, and residuals of back lipomas in August 2010.  Therefore, the AOJ substantially complied with all of the Board's July 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service Connection

Headache Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The August 2010 VA examination report reflects that the Veteran has been diagnosed as having migraine headaches.  Thus, a current headache disability has been demonstrated.   

There is also evidence of in-service headaches and of a continuity of symptomatology linking those headaches to the current headache disability.

Service treatment records reveal that the Veteran reported a history of frequent and severe headaches secondary to sinusitis on an April 1983 report of medical history for purposes of entrance into service.  However, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran is competent to report a history of headaches prior to service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).

There is no other evidence of a pre-existing headache disability and the Veteran's April 1983 entrance examination was normal other than for tattoos, scars, and vision problems.  Thus, the Board concludes that the evidence is not clear and unmistakable that a headache disability existed prior to service and the Veteran was therefore presumed sound.  38 U.S.C.A. § 1111.

Service treatment records also include a "Health Questionnaire for Dental Treatment" on which the Veteran was asked to place a check mark next to specific medical conditions if they were applicable.  She identified frequent headaches as an applicable medical problem.

Medical records dated from August 1987 to July 2010, a December 1993 statement by the Veteran, her testimony during the June 1998 hearing, and her January 2008 VA Form 9 include reports of and objective findings of chronic severe headaches (variously described as sinus headaches, migraine headaches, and tension headaches) to which the Veteran was predisposed.  They reportedly had begun to occur sometime between 1985 and 1988, occurred weekly to monthly, and lasted for up to several days at a time.  The headaches were occasionally accompanied by nausea, vomiting, dizziness, temple tenderness to palpation, vision changes, and photophobia.  Medications were used to control the headaches.  Diagnoses of migraine and tension headaches were provided.

The August 2010 VA examination report indicates that the Veteran reported a history of headaches which had begun in 1988.  She experienced severe pain for one to five days at a time and required medical attention (e.g. medications) for the headaches.  During the previous 12 months, she experienced headaches 2 to 3 times per month, with most attacks being prostrating.  Such headaches generally lasted longer than 2 days.  The Veteran was diagnosed as having migraine headaches.

The physician assistant who conducted the examination opined that the Veteran's headache disability was not caused by or a result of her "service-connected disability of neuralgia of internal popliteal nerve or scars."  This opinion was based on the fact that while migraine headaches could be due to overuse of medications such as analgesics, the Veteran's medical records did not reflect any use of narcotics for her service-connected disabilities.  She had been prescribed anti-inflammatory medications in 1985 for her service-connected disabilities, but only for a short period of time.

The August 2010 opinion only addressed whether a relationship existed between the Veteran's current headache disability and medications used for her service-connected disabilities.  There was no opinion provided as to whether the current headaches were directly related to service and the examiner did not acknowledge or comment on the Veteran's reports of headaches on her April 1983 report of medical history for purposes of entrance into service and the "Health Questionnaire for Dental Treatment" completed in service.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The opinion it; therefore, of little probative value.

In sum, there is evidence of a current headache disability, in-service reports of headache problems, and a continuity of symptomatology in the years since service.  The Veteran is competent to report headaches as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although there is no contemporaneous evidence of treatment for headaches in service or in the year immediately following service and the Veteran has provided inconsistent statements following service concerning the history of her headaches,   the clinical evidence of record nonetheless includes reports of headache problems during service (e.g. the "Health Questionnaire for Dental Treatment" completed during service) and reflects a history of persistent treatment for headaches since 1987.  Thus, the Board finds that the Veteran's reports as to a continuity of symptomatology since service are credible. 

As there is evidence of in-service headaches, a current headache disability, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the weight of the evidence supports a conclusion that the Veteran's current headache disability was incurred in service.  Service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

Left Hip Disability

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period (i.e. since the date of claim).  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran has reported that she experiences symptoms of a left hip disability, such as pain.  She contends that these symptoms have existed ever since an in-service left hip injury that was the result of a fall from the top of a communications van.  Service treatment records include an undated report of treatment for left hip pain secondary to a fall.  A diagnosis of sacroiliac irritation was provided.  Also, the Veteran was treated in April 1985 for a 4 day history of left hip pain following a 9 mile march.  She was diagnosed as having left gluteal muscle pain.  

The Veteran is competent to report symptoms of a left hip disability, such as pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  There is nothing to explicitly contradict her reports and her service treatment records confirm the presence of in-service left hip problems.  Hence, the Board concludes that the Veteran's reports of a left hip injury in service and problems since that time are credible and the presence of left hip problems in service and since that time is conceded.
However, with regard to the remaining element of the claim of service connection, the weight of the evidence reflects that the Veteran does not have any current left hip disability.

During the June 1993 VA examination the Veteran reported that the lateral and anterior hip areas were "okay."  Objective examination revealed that there was some occasional mild muscular tenderness of the left hip in the buttock area, but that hip motion was normal (0 to 135 degrees), that hip rotation was normal and equal, and that the hip was otherwise nontender.  The Veteran was diagnosed as having pain in the left buttock and posterior thigh due to chronic muscular strain and referred pain from the low back.  The physician who conducted the examination concluded that the hip joint had normal motion and was "probably okay."

A July 1995 statement from the Veteran and medical records dated from August 1998 to March 2000 include reports of left hip weakness and pain.  The pain occasionally radiated down to the lateral foot.  Examinations revealed some decreased range of hip motion, pain during hip motion, and impaired muscle strength associated with left hip flexion and abduction (4/5).  During February and March 2000 examinations, it was noted that there was evidence of left hip pathology, which was "possibly" arthritis.  However, the pathology was unclear.  While it was suggested that further studies be conducted to determine the nature of any left hip pathology (e.g. X-rays, bone scans), there is no evidence that such tests were conducted.

Reports of VA examinations conducted in August 2010 indicate that the Veteran said that left hip problems began in November 1985, after she fell on her back and buttocks.  She was treated with Motrin following the injury and was diagnosed years later as having degenerative disc disease of the back and sciatica.  Symptoms had progressively worsened since the in-service injury and were treated with medication.  Such symptoms included left hip pain and stiffness.  There was no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation, subluxation, or locking, effusions, symptoms of inflammation, flare ups of joint disease, or any other left hip symptoms.  Although the Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards and used a cane for ambulation, there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.

Objective examinations revealed that the Veteran's gait was normal and that there was no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  Overall, the left hip findings were generally within normal limits.  Left hip flexion was slightly decreased to 120 degrees (125 degrees being normal), but extension was 0 to 10 degrees, abduction was 0 to 45 degrees, the Veteran could cross her left leg over the right and toe out greater than 15 degrees, and there was no objective evidence of pain with active motion of the hip.  Also, there was no objective evidence of pain or any other limitations (i.e. weakness, fatigue, incoordination, lack of endurance) following repetitive motions of the hip and no joint ankylosis.  Muscle strength associated with hip flexion and extension was normal (5/5), muscle tone was normal, and there was no muscle atrophy.  X-rays of the left hip, tibia, and fibula were all normal.

The examiner who conducted the August 2010 VA examinations concluded that the Veteran's left hip was unremarkable and that there were no signs of joint degeneration or soft tissue abnormalities.  She expressed only subjective complaints of mechanical pain that affected her occupation and ability to perform activities of daily living.

Although a diagnosis is not necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran has reported left hip pain on numerous occasions, but an underlying disability has not been identified.

There is no other evidence of any current left hip disability and neither the Veteran nor her representative have alluded to the existence of any such evidence.  

In light of the lack of any adequate evidence of a post-service left hip disability, the weight of the evidence is against a finding of a current disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for a left hip disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

History of Stress Fractures or Shin Splints with Probable Neuropathy

The Veteran's bilateral history of stress fractures or shin splints with probable neuropathy are currently rated under 38 C.F.R. § 4.124a, DCs 8799-8724.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 8799-8724 reflects that there is no diagnostic code specifically applicable to the Veteran's lower extremity disabilities, and that these disabilities are rated by analogy to neuralgia of the internal popliteal nerve (tibial nerve) under DC 8724.  See 38 C.F.R. § 4.20 (2011) (allowing for rating of unlisted condition by analogy to closely related disease or injury).
Neuralgia under DC 8724 is rated as paralysis of the internal popliteal nerve under DC 8524.  Paralysis of the internal popliteal nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis resulting in plantar flexion lost, frank adduction of the foot impossible, flexion and separation of toes abolished, no muscle in sole can move, in lesions of the nerve high in popliteal fossa, plantar flexion of the foot is lost.  38 C.F.R. § 4.124a, DC 8524.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Medical records dated from November 1996 to June 2001, the Veteran's July 1997 VA Form 9, and her testimony during the June 1998 hearing include reports of left leg weakness and buckling, bilateral lower extremity pain, radiating pain down the left leg, and bilateral leg numbness and tingling.

Examinations revealed that the Veteran's gait was normal, sensation to light touch in the legs were intact and equal, motor strength in the right lower extremity was normal (6/6, 5/5), vibration and position sense were intact, and that there was normal muscle tone and bulk.  However, sensation to pinprick was occasionally decreased in the lower extremities (described as moderately diminished during a February 2000 examination at Rehabilitation Medicine Physicians of Southern Oregon, P.C. (Rehabilitation Medicine)), motor strength in the left lower extremity was occasionally slightly impaired (5/6, 4/5), the left Achilles reflex and ankle jerk were occasionally slightly diminished (1+/4+), and right knee and ankle jerk were occasionally brisker than average (3+/4+).  Deep tendon reflexes were otherwise normal (2+).  

A diagnosis of "rule out" left lumbar radiculopathy was provided during a February 1997 evaluation and it was noted during the February 2000 examination at Rehabilitation Medicine that there were symptoms consistent with lumbar radiculopathy.  However an August 1998 electromyography and nerve conduction study (EMG) of the left lower extremity was normal and there was no electrophysiologic evidence for a left lumbar or sacral radiculopathy.  Also, an April 2001 examination report from Medford Neurological & Spine Clinic (Medford) concluded that the Veteran's neurologic exam was normal and did not suggest a radiculopathy.

During a May 2006 VA examination, the Veteran reported that shin splints or tibial stress fractures had not been a recurrent problem, but that her primary problem was back pain and radicular type symptoms which radiated to both lower extremities.  Examination revealed that reflexes were somewhat diminished (1+) at the patellas and not obtainable at the Achilles, bilaterally.  Pinprick sensation was decreased in the lateral thighs with hyperesthesias in the medial shin between the knee and ankle on the left.  However, pinprick sensation was normal in the feet, there was no significant tenderness over the shins, and the Veteran's gait was generally normal other than an inability to walk on her heels or toes due to back pain.

The physician who conducted the May 2006 VA examination opined that there was no evidence of residual problems from shin splints or tibial stress fractures.  There was a lumbar multi-level disc bulge, but an EMG showed no evidence of lumbosacral radiculopathy.

An April 2007 examination report from Advanced Pain Care indicates that sensation to light touch in the lower extremities was normal.  However, in her January 2008 VA Form 9, the Veteran reported that she continued to experience bilateral neuropathy of the lower extremities.

The VA examination reports dated on August 6, 2010 reflect that the Veteran reported intermittent problems with her shins since service, with periods of remission.  There was radiating pain down the left lower extremity.  She did not receive any treatment for the disabilities.  Objective examinations revealed that the Veteran had a normal gait, that lower extremity reflexes were normal (2+) bilaterally, that plantar flexion was normal bilaterally, that lower extremity muscle strength was normal (5/5) bilaterally, that muscle tone was normal, and that there was no muscle atrophy.  Also, there was no imbalance or tremor or evidence of fasciculations, no joint function was affected by a nerve disorder, and the shins were nontender to palpation bilaterally.  X-rays of the tibias and fibulas were normal bilaterally.  The Veteran was diagnosed as having a history of bilateral shin splints, with no residuals of tibial nerve neuropathy.

The above evidence indicates that prior to August 6, 2010, the Veteran's neurologic problems of the lower extremities were manifested by subjective complaints of pain, numbness, and tingling in the lower extremities bilaterally as well as objective findings of occasional slight impairment of left lower extremity motor strength (5/6, 4/5), slightly diminished to brisker than average (1+-3+/4+) lower extremity reflexes bilaterally, and occasionally decreased sensation in the lower extremities bilaterally.  Sensation to pinprick was described as being moderately diminished during the February 2000 examination at Rehabilitation Medicine.

It is unclear as to whether any of the neurologic symptoms of the bilateral lower extremities are associated with the now service-connected low back disability. Although there are several notations in the Veteran's medical records of possible lumbar radiculopathy, the symptoms of her service-connected history of stress fractures or shin splints with probable neuropathy have not been distinguished from the symptoms of any separate neurologic disability associated with her low back disability.  Further, the August 1998 EMG of the left lower extremity was normal and revealed no electrophysiologic evidence for a left lumbar or sacral radiculopathy, the medical professional who conducted the April 2001 examination at Medford concluded that the Veteran's neurologic exam was normal and did not suggest a radiculopathy, and the examiner who conducted the May 2006 VA examination reported that an EMG showed no evidence of lumbosacral radiculopathy.

Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Thus, the Board will attribute all of the Veteran's neurologic symptoms of the lower extremities to her service-connected bilateral history of stress fractures or shin splints with probable neuropathy for the purpose of rating the severity of those disabilities under DC 8524.

Given the Veteran's reported symptoms, the clinical findings of impaired sensation, reflexes, and motor strength bilaterally, and resolving reasonable doubt in her favor, the Board concludes that the symptoms of the bilateral history of stress fractures or shin splints with probable neuropathy most closely approximated the criteria for moderate incomplete paralysis of the internal popliteal nerve prior to August 6, 2010.  Thus, increased 20 percent ratings are warranted under DC 8524 during that period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DCs 8524, 8724.

Increased ratings in excess of those contemplated for moderate impairment of the internal popliteal nerve are not warranted at any time prior to August 6, 2010 as muscle strength was only found to be occasionally somewhat impaired, lower extremity reflexes were only occasionally slightly diminished to brisker than average, sensation was described as being moderately impaired, all other clinical findings were otherwise normal, and the Veteran had otherwise reported symptoms indicative of no more than moderate impairment.  

As for the period since August 6, 2010, the August 2010 VA examination report reflects that the Veteran reported radiating pain down the left leg, but that all objective neurologic findings were normal, the shins were nontender to palpation bilaterally, and X-rays of the tibias and fibulas were normal bilaterally.  The examiner diagnosed the Veteran as having a "history" of bilateral shin splints, with no residuals of tibial nerve neuropathy.

Although all objective neurologic findings were normal during the August 2010 VA examination, the Veteran is competent to neurologic symptoms of the left lower extremity, such as radiating pain.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict her report and it is not inconsistent with the evidence of record.  Therefore, her report of radiating pain in the left lower extremity is credible.

Given the report of at most mild disability of the left lower extremity during the August 2010 VA examination that was wholly sensory and the otherwise normal neurologic findings during the examination, resolving reasonable doubt in the Veteran's favor warrants an increased 10 percent rating for a history of stress fractures or shin splints with probable neuropathy of the left tibial nerve under DC 8524 as mild incomplete paralysis since August 6, 2010.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DCs 8524, 8724.  
 
With regard to the right lower extremity, however, there were no reported subjective or objective neurologic abnormalities or any other problems associated with the history of stress fractures or shin splints during the August 2010 VA examination.  Thus, the symptoms of the history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerve most closely approximate the criteria for a noncompensable rating under DC 8524 for the period since August 6, 2010 and an increased (compensable) rating is not warranted during this period.  Id.

Residuals of Back Lipomas

The residuals of the Veteran's back lipomas are currently rated under 38 C.F.R. § 4.118, DC 7805.  The rating criteria for scars were changed twice during the course of this appeal, effective August 30, 2002 and October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As her increased rating claim was received in November 1996, the 2008 amendments are not applicable in this appeal.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. 

If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Under the version of DC 7805 in effect prior to August 30, 2002 (old criteria), scars not otherwise ratable under the other diagnostic codes pertaining to scars (i.e. DCs 7800-7804) were to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (1996).  To warrant a compensable rating under the old criteria of DCs 7800 to 7804, a scar would need to involve the head, face or neck and be moderately disfiguring (DC 7800); be the result of a third degree burn that exceeds an area of areas of 6 square inches (38.7 square centimeters) (DC 7801); be the result of a second degree burn that involves an area or areas approximating 1 square foot (0.1 square meters) (DC 7802); be superficial and poorly nourished with repeated ulceration (DC 7803); or be superficial, tender, and painful on objective demonstration (DC 7804).  38 C.F.R. § 4.118, DCs 7800-7804 (1996).

Under the version of DC 7805 effective August 30, 2002 (revised criteria), scars not otherwise ratable under the other diagnostic codes pertaining to scars were to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (effective August 30, 2002) (revised criteria).  To warrant a compensable rating under the revised criteria of DCs 7800 to 7804, a scar would need to involve the head, face or neck and be associated with one characteristic of disfigurement (DC 7800); exceed an area of areas of 6 square inches (39 square centimeters) (DC 7801); be superficial, not cause limited motion, and involve an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); or be superficial and painful on examination (DC 7804).  38 C.F.R. § 4.118, DCs 7800-7804 (effective August 30, 2002).

A note to the revised version of DC 7801 defines a deep scar as being one that is associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2) (effective August 30, 2002).

In her July 1997 VA Form 9 and during the June 1998 hearing, the Veteran reported that the lipoma on her back had re-grown, but was maintaining a consistent size.  The growth was not generally painful to the touch and did not cause any problems, but would be sore if it were bumped on a sharp edge.
A February 2001 VA MRI report reveals that there was an L2 vertebral body lipoma.

The May 2006 VA examination report reveals that the Veteran reported that a lipoma had been removed from her back in 1985, but that it had recurred within 5 years of its excision and gradually increased in size.  There was no pain associated with the lipoma and she did not wish to have another excision since she was asymptomatic.  

Examination of the back revealed a 4 centimeter by 1 millimeter nontender scar in the left subscapular area that was barely visible.  There was no tenderness to palpation over the scar and no keloid formation.  The scar was very superficial, did not adhere to the underlying structures, was not associated with edema, and was not irregular, atrophic, shiny, scaly, unstable, elevated, or depressed.  The color of the scar was the same as the surrounding normal skin and there was no gross distortion of the area or significant disfigurement.  There was recurrence of a lipoma underneath the skin with a soft, nontender, rubbery elevation measuring approximately 6 centimeters by 8 centimeters.  The Veteran was otherwise asymptomatic.  A diagnosis of status post lipoma excision with evidence of recurrence was provided.

The August 2010 VA examination report reflects that there was a mildly visible horizontal crescent-shaped scar on the posterior surface of the trunk located just left of the spine at the bra line.  The scar was superficial, white in color, and slightly depressed, but there was no erythema.  There was no skin breakdown over the scar or reports of pain.  The scar had a maximum width of less than 0.5 centimeters and a maximum length of 3 centimeters, was not painful, was not associated with inflammation or keloid formation, and did not have any disabling effects.  The Veteran was diagnosed as having a post-surgical scar.

The above evidence indicates that the Veteran's residuals of back lipomas include a single superficial scar on the back which has a maximum length of between 3 centimeters and 4 centimeters and a maximum width of between 0.1 centimeters (1 millimeter) and 0.5 centimeters.  The scar is associated with excision of a lipoma, is not unstable, painful, tender, poorly nourished, or associated with repeated ulceration, and does not cause any disabling effects or functional impairment.  Although a lipoma has regrown, it is also not painful and does not cause any reported impairment.

As the Veteran's lipoma and associated scar do not involve the head, face, or neck, are not associated with burns, are not deep, tender, painful, poorly nourished, or associated with repeated ulceration, do not involve an area or areas of 144 square inches (929 square centimeters) or greater, and do cause any limitation of motion or loss of function, the residuals of back lipomas most closely approximate the criteria for a noncompensable rating under DC 7805 and an increased (compensable) rating is not warranted at any time throughout the appeal period.  Accordingly, the appeal must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7805 (1996, 2003, 2011).

Extraschedular Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).
If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The symptoms of the Veteran's disabilities are radiating pain, numbness, and tingling in the bilateral lower extremities, impaired sensation, muscle strength, and reflexes in the bilateral lower extremities, and an asymptomatic back lipoma and scar.  The criteria under DCs 8524 and 8574 contemplate symptoms of mild to moderate impairment of the internal popliteal nerve (i.e. radiating pain, numbness, tingling, and impaired muscle strength, sensation, and reflexes in the legs).  Also, the criteria under DCs 7800-7805 contemplate asymptomatic lipomas and scars.  The Board is remanding the issue of entitlement to a TDIU in light of the evidence of unemployability.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a headache disability is granted.

Entitlement to service connection for a left hip disability is denied.

Entitlement to an increased 20 percent rating for a history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerve, prior to August 6, 2010, is granted.

Entitlement to an increased 20 percent rating prior to August 6, 2010 and an increased 10 percent rating since that date for a history of stress fractures or shin splints with probable neuropathy of the left tibial nerve is granted.

Entitlement to an increased (compensable) rating for residuals of back lipomas is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, medical records reveal that the Veteran has reported  bilateral eye problems associated with her headache disability,  For example, the April 2001 examination report from Medford and a June 2002 examination report from Providence Medford Medical Center indicate that her chronic headaches were commonly associated with vision changes, including photophobia.

Also, the Veteran's April 1983 entrance examination reveals that she was diagnosed as having a refractive error.  Her visual acuity was recorded as 20/50 bilaterally, correctable to 20/20 bilaterally.  Thus, there is competent evidence of a current bilateral eye disability which may be associated with the Veteran's now service-connected headache disability and a possible pre-existing bilateral eye disability.

VA's duty to obtain an examination as to the nature and etiology of any current bilateral eye disability is, therefore, triggered.  Such an examination is needed to determine whether the Veteran has a current bilateral eye disability and to obtain a medical opinion as to the etiology of any such disability.   

An August 2010 VA psychiatric examination report reflects that the Veteran has been diagnosed as having major depressive disorder.  She has also contended that she has PTSD.  Thus, there is evidence of a current psychiatric disability.

Service treatment records include the April 1983 report of medical history on which the Veteran reported a history of excessive worry.  She was also treated for anxiety related to being a single parent and being in the military in October 1984 and was diagnosed as having a family problem.

Although the Veteran reported a history of excessive worry at the time of her entrance into service and has also reported a history of depression since before service, there is no other evidence of a pre-existing psychiatric disability and the Veteran's April 1983 entrance examination did not reflect any psychiatric abnormalities.  Thus, the evidence is not clear and unmistakable that a psychiatric disability existed prior to service and the Veteran was presumed sound.  38 U.S.C.A. § 1111.  

Further, the Veteran has contended that her current psychiatric disability is related to the reported fall in service during which she injured her back, left hip, and legs.  VA treatment records, including a December 2000 VA treatment record, also include reports of unspecified "sexual trauma" both before and during service.  In the alternative, the Veteran claims that her psychiatric disability is related to the symptoms of her service-connected disabilities, such as pain.  Medical records, including a March 2001 letter from Southern Oregon Neuropsychological Clinic, LLC and an August 2001 VA psychiatric evaluation note, allude to a possible relationship between her psychiatric and medical problems.

The evidence also reflects that the Veteran was involved in a motor vehicle accident following service.  A January 2005 VA hepatitis clinic consultation note indicated that the Veteran apparently had PTSD which was attributed to this accident.

In November 2011, a VA registered nurse opined that the Veteran's current psychiatric disability, diagnosed as depression, was not related ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that the Veteran had a documented history of psychiatric problems, with treatment and hospitalizations that in no way appeared to document any connection to her service and, temporally, occurred outside of service (i.e. years later).  She had been treated for chronic pain, with considerable use of medications.  Also, she was involved in a motor vehicle accident in 1994, as a result of which she lost consciousness and possibly suffered a traumatic brain injury (as evidenced by reports of memory loss).  Her subsequent depression appeared to be more related, if at all, to that accident.

The nurse practitioner also opined that the Veteran's psychiatric disability was not likely("less likely than not"/"less than 50 percent probability") proximately due to or the result of her service-connected disabilities.  However, her reasoning was identical to that which was provided in support of the conclusion that the Veteran's psychiatric disability was not directly related to service.   

The November 2011 opinions are inadequate because the opinion provider did not acknowledge or consider the evidence of treatment for anxiety in service in October 1984 or the Veteran's contention that her psychiatric disability is related to her reported fall in service which resulted in left hip and back injuries.  Also, the opinion as to whether a relationship existed between her psychiatric disability and her service-connected disabilities is not accompanied by any specific rationale relevant to the theory of secondary service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Further, to the extent that an opinion was provided as to whether a relationship existed between the currently diagnosed psychiatric disability and the Veteran's service-connected disabilities, the opinion was limited to whether the disability was "caused" by the service-connected disabilities.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2011).

Although there is evidence of possible sexual trauma in service, the Veteran has not been explicitly provided with notice of the alternative sources other than her service records that might constitute credible supporting evidence of in-service personal assault.  Therefore, a remand is also necessary to advise her of this, and to allow her the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5) (2011).  

Further, the Veteran's complete service personnel records may contain information relevant to her claim of service connection for a psychiatric disability.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to obtain a copy of the Veteran's Official Military Personnel File (OMPF).  

The evidence also reflects that the Veteran has reported psychiatric treatment at Rogue Valley Memorial Hospital.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above listed treatment facility.

As for the claim of service connection for a gastrointestinal disability, the Veteran was afforded a VA examination in August 2010 and was diagnosed as having constipation and gastric ulcers.  The physician assistant who conducted the examination opined that the current gastrointestinal disabilities were not caused by or a result of the Veteran's service-connected history of stress fractures or shin splints with probable neuropathy or scars.  This opinion was based on the fact that common reactions to narcotics included constipation and withdrawal, but that there was no evidence in the Veteran's claims file of any narcotic use for her service-connected disabilities.  She was prescribed anti-inflammatory medications in 1985 for her service-connected disability, but only for a short period of time.

The August 2010 examination is inadequate because no specific opinion was provided as to whether the current gastrointestinal disability was directly related to service.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Further, to the extent that an opinion was provided as to whether a relationship existed between the currently diagnosed gastrointestinal disability and the Veteran's service-connected disabilities, the opinion was limited to whether the disability was "caused" by the service-connected disabilities and no opinion was provided as to any possible aggravation.  See 38 C.F.R. § 3.310.

Additionally, medical records, including VA treatment records dated in January 1997 and May 1998 and a June 2002 emergency treatment report from Providence Medford Medical Center, reveal that the Veteran has experienced stomach problems (e.g. nausea, vomiting) associated with her headaches and that gastrointestinal problems have also been associated with her medication use for pain (including headaches).  As no opinions have been provided as to whether her current gastrointestinal disability is related to her now service-connected headache and low back disabilities and/or medications taken for those disabilities, a remand is also necessary to obtain such opinions.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has experienced periods of unemployment during the appeal period, that she has attributed her employment difficulties to her service-connected disabilities, and that she is in receipt of Social Security Administration (SSA) disability benefits.  Thus, given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain a specific opinion as to whether the Veteran's service-connected disabilities, alone, prevent her from securing and following employment for which her education and occupational experience would otherwise qualify her.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Further, in her May 1997 notice of disagreement (VA Form 21-4138), the Veteran raised the issues of entitlement to service connection for a bilateral knee disability and a bilateral leg disability other than a history of stress fractures or shin splints with probable neuropathy.  These claims have not yet been adjudicated and the unadjudicated claims as well as the service connection claims currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's decision regarding the grant of service connection for a headache disability and assign an initial disability rating and regarding the grant of increased ratings for bilateral stress fractures or shin splints with probable neuropathy.

2.  Adjudicate the claims of service connection for a bilateral knee disability and a bilateral leg disability other than a history of stress fractures or shin splints with probable neuropathy.  These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

3.  The AOJ should provide the Veteran with a letter telling her that evidence from sources other than her service records may corroborate her account of in service personal assault.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than her service records that might corroborate her claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.

4.  Send the Veteran a PTSD Questionnaire and instruct her to describe, with as much specificity as possible, all stressors she believes have contributed to her psychiatric disability.  She should describe the event, the location, the date (within at least a two-month period), and the unit she was attached to at the time of the event.

If the Veteran provides sufficient information, the AOJ should take all reasonable measures to corroborate the alleged stressors that occurred during her military service.  The Veteran should be informed of any additional information that is needed to research her stressors.

5.  Request that the Veteran report her employment history, educational experience, and earnings, especially for the period from November 1996 to the present.

6.  Ask the NPRC to obtain a copy of the Veteran's Official Military Personnel File (OMPF) using PIES Code 18, including all records of her assignments and any performance appraisals.  If efforts to obtain the Veteran's OMPF are unsuccessful through the NPRC, request such records from any other appropriate depository.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

7.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of her treatment for back, skin, bilateral lower extremity, headache, psychiatric, bilateral eye, and gastrointestinal disabilities from Rogue Valley Memorial Hospital.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims, and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

8.  After the Veteran has been given an adequate opportunity to submit information concerning her claimed in-service stressors and after all efforts have been exhausted to obtain and associate with the claims file any service personnel records and additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since September 1999) had its onset in service, is related to her treatment for anxiety in service, is related her reported stressors in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since September 1999) was caused (in whole or in part) by her service-connected grade 1 spondylolishtesis L5-S1 with some associated facet arthropathy, residuals of back lipomas, history of stress fractures or shin splints with probable neuropathy of the left tibial nerve, history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerves, and/or headache disability?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since September 1999) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected grade 1 spondylolishtesis L5-S1 with some associated facet arthropathy, residuals of back lipomas, history of stress fractures or shin splints with probable neuropathy of the left tibial nerve, history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerves, and/or headache disability?

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the psychiatric disability prior to the aggravation.

(d)  Does the Veteran meet the criteria for a diagnosis of PTSD?

(e)  If the Veteran does meet the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

(f)  If any supporting stressor consists of an in service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since September 1999, all of the Veteran's reported stressors in service (including injuring her back, hip, and legs due to a fall), all instances of reports of and treatment for psychiatric problems in service, including the October 1984 report of treatment for anxiety, and the Veteran's post-service motor vehicle accident.

The examiner must provide reasons for each opinion given.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report stressors in service, her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.  After all efforts have been exhausted to obtain and associate with the claims file any service personnel records and additional treatment records, schedule the Veteran for a VA eye examination to determine whether any current bilateral eye disability was incurred or aggravated in service or is related to a service-connected disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Did any current bilateral eye disability (any eye disability diagnosed since September 1999) clearly and unmistakably pre-exist service and, if so, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?

(b) If any current bilateral eye disability (any eye disability diagnosed since September 1999) did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that the current bilateral eye disability had its onset in service, is related to the Veteran's eye problems in service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not (50 percent probability or more) that any current bilateral eye disability (any eye disability diagnosed since September 1999) was caused (in whole or in part) by the Veteran's now service-connected headache disability?

(d)  Is it at least as likely as not (50 percent probability or more) that any current bilateral eye disability (any eye disability diagnosed since September 1999) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's now service-connected headache disability?

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the eye disability prior to the aggravation.

(e)  Which diagnosed eye conditions, if any, that are refractive errors as opposed to acquired eye disabilities?

(f)  If any diagnosed eye disabilities, whether diagnosed in service or otherwise, are congenital conditions, is the condition a congenital defect or disease?

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

In formulating the above requested opinions, the examiner must specifically acknowledge and discuss the significance, if any, of any eye disabilities diagnosed since September 1999, the Veteran's eye problems prior to service, and the evidence of photophobia during episodes of headaches.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

10.  After all efforts have been exhausted to obtain and associate with the claims file any service personnel records and additional treatment records, schedule the Veteran for a VA examination to determine the etiology of her current gastrointestinal disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current gastrointestinal disability (any gastrointestinal disability diagnosed since September 1999) had its onset in service or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current gastrointestinal disability (any gastrointestinal disability diagnosed since September 1999) was caused (in whole or in part) by her service-connected grade 1 spondylolishtesis L5-S1 with some associated facet arthropathy, residuals of back lipomas, history of stress fractures or shin splints with probable neuropathy of the left tibial nerve, history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerves, and/or headache disability (to include medications taken for such disabilities)?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current gastrointestinal disability (any gastrointestinal disability diagnosed since September 1999) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected grade 1 spondylolishtesis L5-S1 with some associated facet arthropathy, residuals of back lipomas, history of stress fractures or shin splints with probable neuropathy of the left tibial nerve, history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerves, and/or headache disability (to include medications taken for such disabilities?

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the gastrointestinal disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on all gastrointestinal disabilities diagnosed since September 1999, all medications taken for the Veteran's service-connected disabilities, and the evidence of stomach symptoms associated with medication use and during episodes of headaches.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for stomach problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

11.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether her service-connected disabilities prevent her from securing and following employment for which her education and occupational experience would otherwise qualify her.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (grade 1 spondylolishtesis L5-S1 with some associated facet arthropathy, residuals of back lipomas, history of stress fractures or shin splints with probable neuropathy of the left tibial nerve, history of stress fractures or shin splints with probable neuropathy of the right tibial and deep peroneal nerves, and a headache disability) would, in combination, preclude her from securing and following substantially gainful employment for which her education and occupational experience would otherwise qualify her?

(b)  Would the above opinion change if psychiatric, bilateral eye, and/or gastrointestinal disabilities were considered service-connected disabilities?

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
12.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

13.  If, after completion of instructions 1 through 12 above, there is any period since November 1996 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

14.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


